DETAILED ACTION

This action is in response to the Application filed on 07/14/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/27/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 – 2, 4, 6 - 7 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub. No. 2011/0032733; (hereinafter Watanabe), cited by Applicant(s).

Regarding claim 1, Watanabe [e.g. Fig. 2] discloses a step-up conversion module with a protection circuit, comprising: a first step-up circuit coupled to a first power [e.g. IN2], and having a first input loop composed of a first inductor [e.g. L1] and a first switch unit [e.g. SW3], a second step-up circuit coupled to a second power [e.g. IN1], and having a second input loop composed of a second inductor [e.g. L2] and a second switch unit [e.g. SW4], wherein the first inductor and the second inductor form a coupling inductor with a common core [e.g. paragraph 259 recites “The primary winding L1 and the secondary winding L2 are magnetically coupled together via the transformer core 61”], a first unidirectional conduction element [e.g. D4 or SW5, (examiner note: multiple embodiments are claimed in the dependent claims)] coupled to the first input loop, and configured to block a first reverse current induced by the coupling inductor to the first input loop, and a second unidirectional conduction element [e.g. D5 or D1, (examiner note above)] coupled to the second input loop, and configured to block a second reverse current induced by the coupling inductor to the second input loop.

Regarding claim 2, Watanabe [e.g. Fig. 2] discloses further comprising: a third unidirectional conduction element [e.g. SW2 (IGBT; paragraph 178 recites “The switching devices SW1 to SW5 are each, for example, an IGBT (Insulated Gate Bipolar Transistor)”)] connected to an input end of the first step-up circuit, and configured to provide a first reverse clamping path when the first power is reversely connected [e.g. current flow from E1, C1, SW2], and a fourth unidirectional conduction element [e.g. SW1 (IGBT; paragraph 178)] connected to an input end of the second step-up circuit, and configured to provide a second reverse clamping path when the second power is reversely connected [e.g. current path from E1, C1, SW1 or E1, C0, SW5, SW1].

Regarding claim 4, Watanabe [e.g. Fig. 2] discloses wherein a first end [e.g. upper end] of the first switch unit is coupled to the first inductor, a first end [e.g. upper end] of the second switch unit is coupled to the second inductor, and a second end of the first switch unit and a second end of the second switch unit are commonly connected so that the first input loop [e.g. E1,E2] and the second input loop form a common-negative path [e.g. via E1, E2].

Regarding claim 6, Watanabe [e.g. Fig. 2] discloses wherein two homonymous ends of the coupling inductor [e.g. left ends] are coupled to a positive end of the first power and a positive end of the second power, respectively [e.g. via L11, SW2, D1 and via L12, SW1 and SW5, respectively].

Regarding claim 7, Watanabe [e.g. Fig. 2] discloses further comprising: a current transforming unit [e.g. L11, L12] coupled to the coupling inductor, wherein two heteronymous ends of the current transforming unit are coupled to the two homonymous ends of the coupling inductor [e.g. as shown].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe.
Regarding claim 3, Watanabe [e.g. Fig. 2] discloses wherein the first unidirectional conduction element, the second unidirectional conduction element are diodes.
Watanabe fails to disclose the third unidirectional conduction element, and the fourth unidirectional conduction element are diodes.
It would have been an obvious matter of design choice to make the third unidirectional conduction element, and the fourth unidirectional conduction element are diodes since the applicant has not disclosed that third unidirectional conduction element, and the fourth unidirectional conduction element are diodes solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with Insulated Gate Bipolar Transistors. Further, page 7, lines 1 – 5 of the instant application, explicitly states that the unidirectional conduction elements may be any other types of unidirectional elements, which implies a design choice.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of US Pub. No. 2016/0087547; (hereinafter Yamada).

Regarding claim 5, Watanabe fails to disclose further comprising: a current measuring unit coupled to the common-negative path, and configured to sense a total current flowing through the first step-up circuit and the second step-up circuit.
Yamada [e.g. Fig. 1] further comprising: a current measuring unit [e.g. 8] coupled to the common-negative path, and configured to sense a total current flowing through the first step-up circuit and the second step-up circuit [e.g. Idc].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Watanabe by further comprising: a current measuring unit coupled to the common-negative path, and configured to sense a total current flowing through the first step-up circuit and the second step-up circuit as taught by Yamada in order of being able to reduce losses, paragraph 08.

Claim(s) 8 - 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of US Pub. No. 2021/0028703; (hereinafter Iwazaki).

Regarding claim 8, Watanabe [e.g. Fig. 2] discloses wherein each of the first step-up circuit and the second step-up circuit forms a step-up converter respectively.
Watanabe fails to disclose a first node coupled to a first power diode is provided between the first inductor and the first switch unit, and a second node coupled to a second power diode is provided between the second inductor and the second switch unit.
Iwazaki [e.g. Fig. 1] teaches a first node [e.g. 10] coupled to a first power diode [e.g. anode of 2] is provided between the first inductor [e.g. 3] and the first switch unit [e.g. 4], and a second node [e.g. 10] coupled to a second power diode [e.g. anode of 2] is provided between the second inductor [e.g. 3] and the second switch unit [e.g. 4].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Watanabe by wherein each of the first step-up circuit and the second step-up circuit forms a step-up converter respectively as taught by Iwazaki in order of being able to reduce noise, paragraph 031.

Regarding claim 9, Watanabe [e.g. Fig. 2] discloses wherein the first unidirectional conduction element is coupled between the first inductor and the first node, or the first unidirectional conduction element is coupled between the first node and the first switch unit, or the first unidirectional conduction element [e.g. SW5] is coupled between the first power [e.g. IN2] and the first inductor [e.g. L1].

Regarding claim 10, Watanabe [e.g. Fig. 2] discloses wherein the second unidirectional conduction element is coupled between the second inductor and the second node, or the second unidirectional conduction element is coupled between the second node and the second switch unit, or the second unidirectional conduction element [e.g. D1] is coupled between the second power [e.g. IN1] and the second inductor [e.g. L2].

Claim(s) 11 – 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of WO 2019/145016; (hereinafter Huawei).

Regarding claim 11, Watanabe [e.g. Fig. 2] discloses a first node coupled to a first power diode [e.g. D4] assembly is provided between the first inductor [e.g. L1] and the first switch unit [e.g. SW3], and a second node coupled to a second power diode [e.g. D5] assembly is provided between the second inductor [e.g. L2] and the second switch unit [e.g. SW4].
Watanabe fails to disclose wherein each of the first step-up circuit and the second step-up circuit forms a flying-capacitor step-up converter respectively.
Huawei [e.g. Fig. 1] teaches wherein each of the first step-up circuit and the second step-up circuit forms a flying-capacitor step-up converter respectively [e.g. 130 and 140, specially 140 (flying capacitor stage)].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Watanabe by wherein each of the first step-up circuit and the second step-up circuit forms a flying-capacitor step-up converter respectively as taught by Huawei in order of being able to provide high efficiency, paragraph 019, lines 20 - 23.

Regarding claim 12, Watanabe [e.g. Fig. 2] discloses wherein the first unidirectional conduction element is coupled between the first inductor and the first node, or the first unidirectional conduction element is coupled between the first node and the first switch unit, or the first unidirectional conduction element [e.g. SW5] is coupled between the first power [e.g. IN2] and the first inductor [e.g. L1].

Regarding claim 13, Watanabe [e.g. Fig. 2] discloses wherein the second unidirectional conduction element is coupled between the second inductor and the second node, or the second unidirectional conduction element is coupled between the second node and the second switch unit, or the second unidirectional conduction element [e.g. D1] is coupled between the second power [e.g. IN1] and the second inductor [e.g. L2].

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe.
Regarding claim 14, Watanabe fails to explicitly disclose wherein the first switch unit and the second switch unit are controlled to synchronously switch within an error range.
It would have been obvious to one having ordinary skill in the art before the effective filing date to wherein the first switch unit and the second switch unit are controlled to synchronously switch within an error range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/           Primary Examiner, Art Unit 2838